SHERWOOD, P. J.
The defendant, alias John Burg, was indicted for obtaining a check for $10 from one Martin B. Rafter, on the Farmers & Mechanics Savings Bank of Troy, Mo., and also for obtaining from the same party a promissory note for $30; which check and which note were alleged to have been obtained by defendant through and by means of false pretenses.
Defendant’s motion to quash the indictment proved successful, and the State appealed, the sufficiency of the indictment being the only question the record presents.
This case is on all fours with that of the State against the same defendant, decided at the present term, 159 Mo. 230, wherein it was ruled that an indictment, substantially identical with the one at bar, was not obnoxious to objection. That case dominates this one, and for like reasons the judgment must be reversed and the cause remanded.
All concur.